Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 16, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused an offer of suitable employment without good cause.
Claimant was hired as a motor vehicle salesperson. It was agreed after his first few days of work, however, that the overcrowded working conditions caused by renovations to the employer’s showroom rendered it advisable for claimant to take a leave of absence and resume his position after the renovations had been completed. Claimant was contacted when his work space was ready but declined to return, stating that he had found another job. The Unemployment Insurance Appeal Board subsequently ruled that claimant was disqualified from receiving unemployment insurance benefits because he had refused an offer of suitable employment without good cause. We affirm.
In general, a claimant who rejects employment for which he or she “is reasonably fitted by training and experience” is disqualified from receiving unemployment insurance benefits (Labor Law § 593 [2]; see Matter of Davis [Commissioner of Labor], 297 AD2d 851, 852 [2002]). As to the matter under review, it is undisputed that claimant had the training and years of experience qualifying him for the position of car salesperson (see Matter of Heller [Sweeney], 240 AD2d 791, 792 [1997]). The discrepancy between claimant’s version of the events leading to his unemployment and that of the employer raised issues of credibility for resolution by the Board (see Matter oflannarelli [Sweeney], 233 AD2d 666 [1996]). We conclude that substantial evidence supports the decision of the Board (see Matter of Waite [Commissioner of Labor], 276 AD2d 948, 949 [2000]).
Cardona, P.J., Crew III, Peters, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.